Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 1 of 24 PageID #: 399




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                             :
    MICHAEL GRECCO PRODUCTIONS, INC.,                        :
                                                             :
                               Plaintiff,                    :
                                                             : Civil Action No. 18-Civ. 03260 (PKC)(JO)
                       -against-                             :
                                                             : AMENDED COMPLAINT
    ALAMY INC. and                                           :
    ALAMY LTD,                                               :
                                                             :
                                   Defendants.               :


                     PLAINTIFF’S AMENDED COMPLAINT AND JURY DEMAND

              Plaintiff Michael Grecco Productions, Inc. (“Plaintiff”), by its undersigned attorneys,

    Duane Morris LLP, for its Amended Complaint alleges as follows:

                                         NATURE OF THE ACTION

              1.       This is a case of willful copyright infringement and false application of

    copyright management information in violation of 17 U.S.C. §§ 106, 501, and 1202. Plaintiff

    seeks compensatory and statutory damages in an amount to be established at trial.

                                        JURISDICTION AND VENUE

              2.       This is a civil action seeking damages and injunctive relief for, inter alia,

    copyright infringement under the copyright laws of the United States, and therefore this

    Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal question

    jurisdiction), and 28 U.S.C. § 1338(a) (jurisdiction over copyright actions).

              3.       Personal jurisdiction over both Defendants in this forum is proper.

              4.       At all material times, Defendant Alamy, Inc. has conducted business at a

    principal office address in this Judicial District and has committed torts in this state,




    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 2 of 24 PageID #: 400




    including without limitation the direct acts of copyright infringement described below, which

    cause harm in this state and Judicial District.

              5.     Plaintiff’s claims arise out of business Defendant Alamy, Ltd. has conducted

    in this Judicial District both directly with Alamy, Inc. and, more broadly, by and through

    Alamy, Inc. acting as its agent. Alamy, Ltd. also has committed torts in this state, including

    without limitation the direct and indirect acts of copyright infringement described below and

    the acts of copyright infringement committed by its agent, Alamy, Inc., on its behalf.

    Accordingly, this Court has personal jurisdiction over Alamy, Ltd. for the claims asserted in

    the lawsuit pursuant to New York’s Civil Practice Law and Rules Sections 302(a)(1) and

    302(a)(3).

              6.     At all material times, Defendant Alamy, Inc. was the mere alter ego of

    Defendant Alamy, Ltd. and Alamy, Ltd. is directly responsible for all acts of Alamy, Inc.

    within this Judicial District that are relevant to Plaintiff’s claims as if it committed those acts

    in this forum directly.

              7.     Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

    substantial part of the events giving rise to the claims herein occurred in this Judicial District.

                                               PARTIES

              8.     Plaintiff Michael Grecco Productions, Inc. is a photography studio and

    business owned and operated by photographer Michael Grecco. Plaintiff is the successor by

    corporate name change to Michael Grecco Photography, Inc. Plaintiff is incorporated in

    California and has a principal place of business located at 3103 17th Street, Santa Monica,

    California 90405.




                                                      2
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 3 of 24 PageID #: 401




              9.     Upon information and belief, Defendant Alamy, Inc. is a New York based

    company duly organized and existing under the laws of New York with a principal place of

    business located at 20 Jay Street, Suite 848, Brooklyn, New York 11201.

              10.    Upon information and belief, Defendant Alamy, Ltd. is duly organized in the

    United Kingdom with a principal place of business located at 6-8, West Central, 127

    Olympic Ave, Milton, Abingdon OX14 4SA, United Kingdom.

                       FACTS COMMON TO ALL CLAIMS FOR RELIEF

              11.    Michael Grecco, principal and owner of Michael Grecco Productions, Inc., is

    an award winning commercial photographer and film director. Plaintiff is noted for its iconic

    celebrity portraits, innovative magazine covers, editorial images and advertising spreads for

    numerous Fortune 500 companies and some of the widely recognized media and

    entertainment organizations in the world.

              12.    Defendant Alamy Ltd. represents that it owns, and on information and belief

    both Defendants jointly operate, the website located at the URL http://www.alamy.com (the

    “alamy.com Website”).        Defendant Alamy, Ltd. reproduces, displays, and distributes

    photographic images and other content by and through the alamy.com Website. Defendant

    Alamy, Inc. operates and employs the alamy.com Website in its operations, such as to

    advertise for open employment positions, and to hold out all photographic images that are

    available for distribution in the United States for potential license upon terms and conditions

    that Alamy, Inc. communicates to its customers by and through the alamy.com Website.




                                                    3
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 4 of 24 PageID #: 402




                        The Relationship Between Alamy, Inc. and Alamy, Ltd.

              13.    On information and belief, which based on the representation of a corporate

    officer of both Defendants,                                                    .

              14.    As to all actions and transactions relevant to the Plaintiff’s claims in this

    lawsuit, Defendant Alamy, Ltd. exercised complete domination and control of Defendant

    Alamy, Inc. Specifically, and without limitation as to all the other ways that Alamy, Ltd. has

    exercised that domination and control of Alamy, Inc., at all times material to this lawsuit:

                       (i)



                       (ii)                                                                ;

                       (iii)




                       (iv)




                       (v)




                                                     4
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 5 of 24 PageID #: 403




                     (vi)




                     (vii)




                                         5
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 6 of 24 PageID #: 404




              15.    The Defendants have not, and do not, follow formalities of an independent

    corporate structure for Alamy, Inc. For example, and without limitation of all the different

    ways that the formalities of a separate corporate structure were required, in addition to the

    facts identified in paragraph 14(i)-(vii), which are incorporated here:

                       (i)




                       (ii)




                       (iii)




                       (iv)




                                                     6
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 7 of 24 PageID #: 405




                       (v)




              16.




              17.    At all materials times, for any customer based in the United States purchasing

    a license in an image displayed on the alamy.com Website, the Defendants only made

    available terms of an “Alamy License Agreement” that expressly identified the licensor as

    Alamy, Inc. Customers based in the United States seeking to purchase a license in an image

    displayed on the alamy.com Website did not have an option to purchase a license with

    Alamy, Ltd. identified as the licensor, even if the customer’s only contact was to view the




                                                     7
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 8 of 24 PageID #: 406




    image on, and download the image from, the alamy.com Website with no other interaction of

    any kind with Alamy, Inc.

              18.    At all materials times, for any customer based in the United States purchasing

    a license in an image displayed on the alamy.com Website, the Alamy License Agreement

    expressly represented that Alamy, Inc. had been appointed as the agent for the contributor

    from whom the image had been obtained, with authority to grant the license on the

    contributor’s behalf.

              19.    After Plaintiff filed this lawsuit, Defendants modified the Alamy License

    Agreement made available to customers based in the United States purchasing a license in an

    image displayed on the alamy.com Website to state, for the first time, that Alamy, Ltd., based

    in the United Kingdom, had entered agreements with the contributors from whom the images

    had been obtained and that Alamy, Ltd. authorizes Alamy, Inc. “to carry out certain sales

    activities on its behalf,” including entering the License Agreement with those customers.

              20.    During a preliminary phase of discovery conducted in this lawsuit, Alamy,

    Inc. produced the modified Alamy License Agreement and held it out as applicable to the

    licenses and offers of licenses of the Plaintiff’s Copyrighted Works which occurred prior to

    the filing of the Complaint. On information and belief, that false production was at the

    direction of, or with the knowledge of, Alamy, Ltd., and was undertaken in a bad faith effort

    to misrepresent the underlying facts concerning the licenses offered and issued by Alamy,

    Inc. in order to avoid liability in this case.

              21.




                                                     8
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 9 of 24 PageID #: 407




              22.




              23.




              24.




              25.



              26.    In the way, Alamy, Ltd. also seeks to avoid copyright infringement liability in

    the United States to the true owners of copyrighted images displayed and offered for license




                                                      9
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 10 of 24 PageID #: 408




    to customers in the United States, because claims to conduct no U.S. based activities itself

    that may lead to an infringement claim, while holding out only a perpetually undercapitalized

    U.S. based subsidiary that it contends has no role in most of the conduct that may give rise to

    infringement liability in the United States – copying, displaying and distributing copyrighted

    works without authority from the actual copyright owners.         On information and belief,

    Alamy, Ltd. intends this scheme to insulate itself from copyright infringement claims under

    U.S. law and further expects that U.S. copyright owners will not be willing to incur the

    expense of pursuing a claim against Alamy, Ltd. in the United Kingdom.

              27.




              28.    All of the sales to Non-Managed Accounts based in the United States are

    obtained as a result of activities performed by employees of Alamy, Ltd. or employees of

    other subsidiaries acting under the direction and supervision of employees of Alamy, Ltd.

              29.    All of the activities conducted by employees of Alamy, Inc. could be

    performed by employees of Alamy, Ltd.

      Defendants’ Knowledge That Their Authorization to Sub-License Works Owned by the
                        Plaintiff through SuperStock expired in 2016

              30.    On information and belief, Alamy, Ltd. has a distribution agreement with

    RGB Ventures LLC d/b/a Superstock (“Superstock”), a Florida company with a principal

    place of business located at 6620 Southpoint Drive South, Suite #501, Jacksonville, Florida

    32216. Based on that relationship, both Defendants obtain access to photographic images



                                                    10
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 11 of 24 PageID #: 409




    and copyrighted content in the possession of Superstock for reproduction, promotion,

    distribution and sublicensing through the alamy.com Website and direct sales efforts by

    Alamy, Inc. employees.

              31.    In 2012, Plaintiff entered into an Exclusive Contributor Agreement and a

    Non-Exclusive Contributor Agreement (collectively, the “Agreements”) with Superstock.

    By way of the Agreements, Plaintiff granted limited licenses to certain copyrighted material

    in Plaintiff’s portfolio to Superstock. The Agreements authorized Superstock to perform its

    licensing obligations through specified agents referred to in the Agreements as “Third Party

    Distributors” and expressly identified in Exhibit A to Agreements. Defendant is expressly

    identified in the Agreements as a Third Party Distributor for Superstock.

              32.    Pursuant and subject to the limited rights set forth in the Agreements, Plaintiff

    provided approximately 1,700 copyrighted images to Superstock on a hard drive and

    subsequently provided additional copyrighted images to Superstock by electronic

    transmission through Superstock’s FTP and, upon information and belief, Defendant

    obtained some and potentially all of those works from Superstock.

              33.    On or about December 2, 2013, the Agreements were terminated.

              34.    In Section V(C), each Agreement provides: “SuperStock may continue to

    exercise the licensing rights granted herein for the following period after termination or

    expiration: (18) months . . . subject to all other relevant terms and conditions of this

    Agreement, including license restrictions and payment to Contributor” (the “Survival

    Term”). Under this Section, Superstock’s rights, and the rights of all Superstock Third Party




                                                      11
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 12 of 24 PageID #: 410




    Distributors including Defendants, to the Copyrighted Works expired at the end of the

    Survival Term.

              35.    Upon information and belief, Defendant Alamy, Ltd. was informed by

    Superstock and, therefore, had knowledge of termination of the Agreements and knew that

    Superstock’s, and therefore Defendant’s, permission to reproduce, display, distribute, offer

    for license or otherwise use any of Plaintiff’s Copyrighted Works expired at the end of the

    18-month Survival Term.

              36.    Because Alamy, Ltd.’s officers and other employees direct, manage and

    control the operations of Alamy, Inc., the knowledge of the termination of rights in the

    Plaintiff’s works through SuperStock was equally attributable to Alamy, Inc.

              37.    Defendants had no right, permission, authorization or other lawful basis to

    promote, market, distribute, offer to license, or otherwise use Plaintiff’s Copyrighted Works

    as of the expiration of the Survival Term.

              38.    Defendants have admitted that at least one of the Infringed Copyrighted

    Works displayed on the alamy.com Website following the expiration of the Survival Term

    was obtained from SuperStock. On information and belief, Defendants took no action to

    screen out the Plaintiff’s Infringed Copyrighted Works in order to prevent them from being

    obtained from SuperStock, or anyone else, following the receipt from SuperStock of the

    notice that all rights in those images had terminated.

                              The Infringed Copyrighted Works At Issue

              39.    Among the stylized and valuable photographs of celebrities and iconic events

    created and owned by Plaintiff that Defendants reproduced, displayed, distributed and held




                                                     12
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 13 of 24 PageID #: 411




    out for license are the photographic images displayed in Exhibit A (collectively, the

    “Infringed Copyrighted Works”). The Infringed Copyrighted Works displayed in Exhibit A

    are the subjects of Plaintiff’s copyright infringement and Digital Millennium Copyright Act

    (“DMCA”) violation claims set forth this Complaint.

              40.      Plaintiff has registered its Infringed Copyrighted Works with the United States

    Copyright Office. Attached hereto as Exhibit B are copies of the Certificates of Registration

    issued by the United States Copyright Office for the Infringed Copyrighted Works identified

    in Exhibit A: VA 1-736-729; VA 2-064-915; VA 1-298-833; VA 2-030-740; VA 1-418-420;

    VA 1-298-835; VA 1-431-698; VA 1-418-417; and VA 1-232-596.

              41.      Plaintiff is the exclusive owner of the copyrights in and to all of the Infringed

    Copyrighted Works, including without limitation the exclusive right to sue for the

    infringement of, and DMCA violations relating to, the Infringed Copyrighted Works.

                     Defendants’ Unauthorized Use of the Infringed Copyrighted Works

              42.      In 2016, Plaintiff discovered instances in which Defendant infringed

    Plaintiff’s exclusive copyrights in all but one of the Infringed Copyrighted Works at issue by

    reproducing, publicly displaying, distributing and offering to license the Infringed

    Copyrighted Works through the alamy.com Website.                   The Plaintiff discovered the

    Defendants’ infringing reproduction, public display, distribution and holding out for license

    of the last photographic image identified in Exhibit A for the first time in 2019.              On

    information and belief, the Defendants’ infringement of the Plaintiff’s exclusive copyrights

    in that image commenced after Plaintiff served its Complaint in this lawsuit.




                                                        13
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 14 of 24 PageID #: 412




              43.    Defendants’ reproduction, public display, distribution, and offering to license

    the Infringed Copyrighted Works after the expiration of the Survival Term have been without

    permission, authorization or license, and constitute willful infringements of Plaintiff’s

    exclusive rights in the Infringed Copyrighted Works.

              44.    In order to conceal the infringement of Plaintiff’s exclusive copyrights in the

    Infringed Copyrighted Works, Defendant Alamy, Ltd. has provided false copyright

    management information by watermarking “Alamy” or “alamy” or “a” on the Infringed

    Copyrighted Works when reproducing, distributing, publicly displaying and holding out for

    license the Infringed Copyrighted Works on the alamy.com Website. Among other things,

    the attribution of these false copyright management designations serves to create a false

    assurance for any potential customer seeking to purchase a license in one of the Infringed

    Copyrighted Works that Defendants actually own, or have authorization from the owner of,

    the images, so that customers will not question whether there is a risk of committing

    copyright infringement by purchasing a license from Alamy, Inc. and then downloading and

    using an image.

              45.    Exemplary screenshots or printouts demonstrating Defendants’ unauthorized

    reproductions, distributions, public displays and offers of licenses of the Infringed

    Copyrighted Works are attached hereto as Exhibit C.

              46.    Both Defendants would profit from the display of Plaintiff’s Infringed

    Copyrighted Works and the ability to hold them out for license, even if licenses were not

    purchased by customers, because Alamy, Inc.’s competitive ability to land contracts with

    high volume U.S. based purchasers of photographic images – such as textbook and magazine




                                                     14
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 15 of 24 PageID #: 413




    publishers, and other media companies – is enhanced based on the sheer number of images

    available on the alamy.com Website.

              47.    Because of the competitive advantage obtained from being able to reproduce

    and display a large volume of images on the alamy.com Website, even if those copies prove

    to be infringing and must be removed, Defendant Alamy, Ltd. willingly reproduces, displays

    and holds out for license images obtained from “contributors,” including Plaintiff’s Infringed

    Copyrighted Works, without requiring those contributors to provide proof of ownership or

    other right to distribute copies of those images to Alamy, Ltd. Alamy, Ltd.’s decision not to

    screen and prevent images obtained from contributors who do not provide proof of

    ownership of the copyrights in the works copied, or authorization from the actual owners,

    constitutes, at a minimum, reckless disregard for the rights of the actual copyright owners,

    including the Plaintiff’s exclusive rights in its Infringed Copyrighted Works.

              48.    Because Alamy, Ltd.’s officers and other employees direct, manage and

    control the operations of Alamy, Inc., the knowledge that images are obtained from

    “contributors” without requiring them to provide proof of ownership or other right to

    distribute copies of those images so that the volume of images displayed on the alamy.com

    Website would increase even at the risk of infringement of the copyrights owned by the true

    owners of the images is attributable to Alamy, Inc. Accordingly, the same reckless disregard

    for the Plaintiff’s exclusive copyrights in the Infringed Copyrighted Works is attributable to

    Alamy, Inc.




                                                    15
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 16 of 24 PageID #: 414




                                   FIRST CLAIM FOR RELIEF
                          Direct Copyright Infringement – Both Defendants
                                      (17 U.S.C. § 101 et seq.)

              49.    Plaintiff realleges paragraphs 1 through 48 above and incorporates them by

    reference as if fully set forth herein.

              50.    Each of the Infringed Copyrighted Works is an original work of authorship,

    embodying copyrightable subject matter, subject to the full protection of the United States

    copyright laws. Plaintiff is the sole and exclusive owner of all rights, title and interest in and

    to the copyrights in the Infringed Copyrighted Works.

              51.    Defendants had access to the Infringed Copyrighted Works prior to the

    commencement of their infringing conduct.

              52.    The reproduction, distribution, public display and other use and exploitation

    of the Infringed Copyrighted Works after the expiration of the Survival Term is without

    license, permission or authorization by Plaintiff, and violates Plaintiff’s exclusive copyrights

    in the Infringed Copyrighted Works in violation of the Copyright Act, 17 U.S.C. §501, et

    seq.

              53.    Because Alamy, Inc. and Alamy, Ltd. are alter egos of each other and, in

    reality, there is only one corporate entity responsible for all actions and conduct of the

    employees of both Defendants, both Defendants are responsible for all actions constituting

    direct infringement of all the Infringed Copyrighted Works.

              54.    Even if the distinct corporate registrations were valid, Defendant Alamy, Ltd.

    has directly infringed Plaintiff’s exclusive copyrights in the Infringed Copyrighted Works by

    reproducing, posting for public display and distributing the Infringed Copyrighted Works.




                                                     16
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 17 of 24 PageID #: 415




              55.    Even if the distinct corporate registrations were valid, Defendant Alamy, Inc.

    has directly infringed Plaintiff’s exclusive copyrights by holding out for license and licensing

    the Infringed Copyrighted Works, and receiving payment of license fees from U.S. based

    customers who obtained copies of the Infringed Copyrighted Works from the alamy.com

    Website, without permission or authorization from the Plaintiff.

              56.    Defendants infringement of Plaintiff’s exclusive copyrights is willful and

    deliberate and Defendant has demonstrated an intention to profit from the exploitation of

    their infringing reproduction, distribution, public display and holding out for license of the

    Infringed Copyrighted Work at the expense of Plaintiff.

              57.    Pursuant to 17 U.S.C. § 504(c)(2), as a result of Defendant’s infringement of

    Plaintiff’s exclusive rights in the Infringed Copyrighted Works, Plaintiff is entitled to recover

    statutory damages up to a maximum amount of $150,000 with respect to each of the

    Infringed Copyrighted Works, or such amounts up to a maximum of $30,000 with respect to

    each of the Infringed Copyrighted Works should Defendant’s infringement be found not to

    have been committed intentionally, pursuant to 17 U.S.C. § 504(c)(1).

              58.    Alternatively, at Plaintiff’s election prior to entry of final judgment, Plaintiff

    is entitled to recover damages based on Plaintiff’s actual damages suffered as a result of

    Defendants’ infringements and the disgorgement of Defendants’ profits attributable to the

    infringements, pursuant to 17 U.S.C. § 504(b), which amounts will be proven at trial.

              59.    Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

    to 17 U.S.C. § 505.




                                                      17
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 18 of 24 PageID #: 416




              60.    Defendants’ conduct has caused and any continued infringing conduct will

    continue to cause irreparable injury to Plaintiff, unless enjoined by this Court. Plaintiff has

    no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

    injunction prohibiting infringement of Plaintiff’s exclusive copyrights in the Infringed

    Copyrighted Works by the Defendants and all persons acting in concert with the Defendants.

                                   SECOND CLAIM FOR RELIEF
                 Violation of the Digital Millennium Copyright Act – Both Defendants
                                           (17 U.S.C. § 1202)

              61.    Plaintiff realleges paragraphs 1 through 60 above and incorporates them by

    reference as if fully set forth herein.

              62.    Alamy, Ltd. affixes and distributes false copyright management information

    in connection with the reproduction, distribution, public display and holding out for license

    of the Infringed Copyrighted Works.          The false copyright management information

    incorrectly identifies Defendants, as opposed to Plaintiff, as the copyright interest holders in

    the Infringed Copyrighted Works.

              63.    Because Alamy, Inc. and Alamy, Ltd. are alter egos of each other and, in

    reality, there is only one corporate entity responsible for all actions and conduct of the

    employees of both Defendants, both Defendants are responsible for the attribution and

    distribution of false copyright management information in connection with the reproduction,

    display, distribution and holding out for license of the Infringed Copyrighted Works.

              64.    The use of false copyright management information provided in connection

    with the reproduction, distribution, public display and holding out for license of the Infringed

    Copyrighted Works is intended to facilitate or conceal the infringement of Plaintiff’s




                                                    18
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 19 of 24 PageID #: 417




    exclusive copyrights. The false copyright management information is intended to induce

    customers and potential customers of the Infringed Copyrighted Works to believe that

    Defendants, as opposed to Plaintiff, owns or controls the copyrights in the Infringed

    Copyrighted Works so they will pay Alamy, Inc. a fee for the ability to make further

    reproductions and distributions of the Infringed Copyrighted Works by and through the

    alamy.com Website.

              65.    These actions constitute willful and deliberate violations of the Digital

    Millennium Copyright Act, 17 U.S.C. § 1202(a).

              66.    By reason of Defendants’ violations of the Digital Millennium Copyright Act,

    Plaintiff has suffered damages and is entitled to recover its actual damages and to disgorge

    any additional profits of Defendant attributable to the violations, pursuant to 17 U.S.C.

    § 1202(c)(2). Alternatively, and at Plaintiff’s sole discretion exercised any time prior to

    entry of final judgment, Plaintiff is entitled to recover statutory damages in an amount

    between $2,500 and $25,000 per violation of the Digital Millennium Copyright Act, pursuant

    to 17 U.S.C. § 1203(c)(3)(B).

              67.    Further irreparable harm is imminent as a result of Defendants’ conduct, and

    Plaintiff is without an adequate remedy at law. Plaintiff is therefore entitled to an injunction,

    in accordance with 17 U.S.C. § 1203(b), restraining Defendant, its officers, directors, agents,

    employees, representatives, assigns, and all persons acting in concert with Defendants from

    engaging in further violations of the Digital Millennium Copyright Act.

              68.    Plaintiff is entitled to recover costs and attorneys’ fees in accordance with 17

    U.S.C. § 1203(b)(4) and (5).




                                                      19
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 20 of 24 PageID #: 418




                                    THIRD CLAIM FOR RELIEF
                                 Indirect Copyright Act – Alamy, Ltd.
                                        (17 U.S.C. § 101 et seq.)

              69.    Plaintiff realleges paragraphs 1 through 68 above and incorporates them by

    reference as if fully set forth herein.

              70.    At all material times, Defendant Alamy, Ltd. had the right to control, and

    actually exercised its authority to control, Alamy, Inc.’s ability to hold out the Infringed

    Copyrighted Works for license, and issuance of actual licenses to the Infringed Copyrighted

    Works, by and through its control of whether images displayed on the alamy.com Website

    could be viewed or accessed by a potential customer based in the United States.

              71.    Defendant Alamy, Ltd., knew that it could have, but chose not to, require

    proof that the “contributors” from whom it claims to have obtained copies of the Infringed

    Copyrighted Works owned the copyrights in those images, or otherwise had the authority to

    distribute those images to Alamy, Ltd. for their intended purpose.

              72.    Defendant Alamy, Ltd. knew that it did not have actual authority to permit

    Alamy, Inc. to hold out the Infringed Copyrighted Works for license from a known owner of

    the copyrights in those works. Nevertheless, it chose to permit Alamy, Ltd. to infringe

    Plaintiff’s exclusive copyrights in the Infringed Copyrighted Works by holding them out for

    license and providing actual licenses to customers who paid license fees.

              73.    Alamy, Ltd. profited from its decision to permit Alamy, Inc. to infringe

    Plaintiffs’ copyrights in the Infringed Copyrighted Works by




                                                   20
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 21 of 24 PageID #: 419




              74.    Defendants infringement of Plaintiff’s exclusive copyrights is willful and

    deliberate and Defendant has demonstrated an intention to profit from the exploitation of

    their infringing reproduction, distribution, public display and holding out for license of the

    Infringed Copyrighted Work at the expense of Plaintiff.

              75.    Pursuant to 17 U.S.C. § 504(c)(2), as a result of Defendant’s infringement of

    Plaintiff’s exclusive rights in the Infringed Copyrighted Works, Plaintiff is entitled to recover

    statutory damages up to a maximum amount of $150,000 with respect to each of the

    Infringed Copyrighted Works, or such amounts up to a maximum of $30,000 with respect to

    each of the Infringed Copyrighted Works should Defendant’s infringement be found not to

    have been committed intentionally, pursuant to 17 U.S.C. § 504(c)(1).

              76.    Alternatively, at Plaintiff’s election prior to entry of final judgment, Plaintiff

    is entitled to recover damages based on Plaintiff’s actual damages suffered as a result of

    Defendants’ infringements and the disgorgement of Defendants’ profits attributable to the

    infringements, pursuant to 17 U.S.C. § 504(b), which amounts will be proven at trial.

              77.    Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

    to 17 U.S.C. § 505.

              78.    Defendants’ conduct has caused and any continued infringing conduct will

    continue to cause irreparable injury to Plaintiff, unless enjoined by this Court. Plaintiff has

    no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

    injunction prohibiting infringement of Plaintiff’s exclusive copyrights in the Infringed

    Copyrighted Works by the Defendants and all persons acting in concert with the Defendants.




                                                      21
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 22 of 24 PageID #: 420




              WHEREFORE, Plaintiff demands judgment as follows:

              (a)    A declaration that Defendants infringed Plaintiff’s exclusive copyrights in the

    Infringed Copyrighted Works in violation of the Copyright Act;

              (b)    A declaration that Defendants’ infringement was willful;

              (c)    An audit of all Infringed Copyrighted Works that were, at any time,

    transmitted or otherwise provided to Defendants by image file name, serial number, and any

    other identifying elements; all transactions by Defendants or entities authorized by

    Defendants related to the Infringed Copyrighted Works; and the current disposition of the

    Infringed Copyrighted Works;

              (d)    An accounting of all revenues earned by each Defendant as a result of the

    reproduction, distribution, display, licensing or other use or exploitation of the Infringed

    Copyrighted Works, since the expiration of the Survival Term;

              (e)    Awarding Plaintiff, at its discretion, its actual damages and the disgorgement

    of the non-duplicative gains, profits, property and advantages obtained or derived by

    Defendants and their agents attributable to the infringement of the Infringed Copyrighted

    Works or, in lieu thereof, should Plaintiff so elect, such statutory damages as the Court shall

    deem proper, as provided in 17 U.S.C. §§ 504(c), up to a maximum of $150,000 for each of

    the Infringed Copyrighted Works should Defendants’ infringement be found to be willful, or

    a maximum of $30,000 for each of the Infringed Copyrighted Works should Defendants’

    infringement not be found to be willful;




                                                     22
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 23 of 24 PageID #: 421




              (f)    A declaration that Defendants have violated the Digital Millennium Copyright

    Act by intentionally providing and distributing false copyright management information to

    conceal their infringement;

              (g)    Awarding Plaintiff, at its discretion, its actual damages and disgorgement of

    all non-duplicative gains, profits, property and advantages obtained or derived by Defendants

    from their acts in violation of the Digital Millennium Copyright Act or, in lieu thereof,

    should Plaintiff so elect, statutory damages in an amount the Court shall deem proper

    between a minimum of $2,500 and a maximum of $25,000 for each violation of the Digital

    Millennium Copyright Act, pursuant to 17 U.S.C. § 1203(c)(3)(B);

              (h)    Awarding Plaintiff its costs and disbursements incurred in this action,

    including its reasonable attorneys’ fees, as provided in 17 U.S.C. §§ 505 and 1117;

              (i)    Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

    sums;

              (j)    Permanently enjoining Defendants, their employees, agents, officers,

    directors, attorneys, successors, affiliates, parents, subsidiaries and assigns, and all those in

    active concert and participation with Defendants from:

                     (i)    directly or indirectly infringing Plaintiff’s copyrights or continuing to

                            market, offer, sell, dispose of, license, lease, transfer, publicly display,

                            advertise, reproduce, develop or manufacture any works derived or

                            copied from any of Plaintiff’s Infringed Copyright Works or to

                            participate or assist in any such activity; and




                                                      23
    DM2\10517521.1
Case 1:18-cv-03260-PKC-JO Document 57 Filed 10/10/19 Page 24 of 24 PageID #: 422




                     (ii)    directly or indirectly providing or distributing any false copyright

                             management information in connection with, any of Plaintiff’s

                             Infringed Copyright Works.

              (k)    For such other and further relief as the Court may deem just and proper.



                                            JURY DEMAND

              Plaintiff hereby demands a trial by jury pursuant to FED. R. CIV. P. 38.


    Dated: October 1, 2019

                                            Respectfully submitted,

                                            DUANE MORRIS LLP

                                            By:     /s/ Steven M. Cowley
                                                    Steven M. Cowley
                                                    (Pro Hac Vice to be submitted)
                                                    100 High Street, Suite 2400
                                                    Boston, MA 02110-1724
                                                    Telephone: (857) 488-4261
                                                    Facsimile: (857) 401-3090
                                                    Email: SWCowley@duanemorris.com

                                                    Jovalin Dedaj
                                                    1540 Broadway
                                                    New York, NY 10036-4086
                                                    Telephone: (212) 471-4760
                                                    Facsimile: (212) 208-4642
                                                    Email: JDedaj@duanemorris.com

                                                    Attorneys for Plaintiff
                                                    Michael Grecco Photography, Inc.




                                                      24
    DM2\10517521.1
